[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION RE HEARING IN DAMAGES DATED APRIL 25, 1996
In regard to the above-captioned Memorandum dated April 25, 1996, the third line of the first page reads as follows:
"(Golab), Shady Lane Developing Corporation (Shady Lane) and"
It is corrected to read as follows:
"(Golab), Sandy Lane Developing Corporation (Sandy Lane) and" CT Page 4154
The first line of the fifth page of said Memorandum is corrected to read: "The court cannot find that Sandy Lane ever contracted"
N. O'Neill, J.